 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH
SECURITIES.
 
EMCORE CORPORATION
 
WARRANT TO PURCHASE COMMON STOCK
 
To Purchase [_______] Shares of Common Stock
 
Date of Issuance: February 19, 2008
 
VOID AFTER FEBRUARY 15, 2013
 
THIS CERTIFIES THAT, for value received, [_________], or permitted registered
assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from Emcore Corporation, a New Jersey corporation
(the “Company”) up to [_____] shares of the Common Stock (as defined in Section
1 below), as adjusted pursuant to the terms hereof.  This warrant (the
“Warrant”) is one of a series of warrants issued by the Company as of the date
hereof (collectively, the “Company Warrants”) pursuant to that certain Stock
Purchase Agreement between the Company and the Holder, dated as of February 15,
2008 (the “Stock Purchase Agreement”).
 
1.  DEFINITIONS.  Capitalized terms used herein but not otherwise defined herein
shall have their respective meanings as set forth in the Stock Purchase
Agreement.  As used herein, the following terms shall have the following
respective meanings:
 
“Black Scholes Value” means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the public announcement of the
applicable Fundamental Transaction and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of such date of request and (ii) an expected volatility equal
to the lesser of 50% and the 100 day volatility obtained from the HVT function
on Bloomberg.
 
“Bloomberg” means Bloomberg Financial Markets.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
 
“Cash Percentage” means, in a Partial Cash Transaction, the percentage of the
fair market value (determined in the manner described in the definition of
“Closing Bid Price”) of the consideration for which this Warrant is exercisable
immediately following such Partial Cash Transaction that is comprised of
property (including cash) other than the publicly traded Common Stock of such
Successor Entity.
 
“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on The Nasdaq Global Market (the “Principal Market”), as reported
by Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 12.  All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.
 
“Common Stock” means (i) the Company’s shares of Common Stock, no par value per
share, and (ii) any share capital into which such Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.
 
“Eligible Market” means The New York Stock Exchange, Inc., The NASDAQ Global
Market, The NASDAQ Capital Market, The American Stock Exchange, or The NASDAQ
Global Select Market.
 
“Equity Conditions” means:  (i) on each day during the period beginning sixty
(60) days prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), all shares of Common Stock issued and issuable upon exercise of the
Warrants shall be eligible for sale pursuant to Rule 144 without restriction or
limitation including without the requirement to be subject to Rule 144(c)(1) and
without the need for registration under any applicable federal or state
securities laws; (ii) on each day during the Equity Conditions Measuring Period,
the Common Stock are designated for quotation on an Eligible Market and shall
not have been suspended from trading on such Eligible Market (other than
suspensions of not more than two (2) days and occurring prior to the applicable
date of determination due to business announcements by the Company) nor shall
proceedings for such delisting or suspension by such Eligible Market have been
commenced, threatened or pending either (A) in writing by such Eligible Market
or (B) by falling below the minimum listing maintenance requirements of such
Eligible Market; (iii) on each day during the Equity Conditions Measuring
Period, the Company shall have delivered Common Stock upon any exercise of the
Warrants to the Holders on a timely basis as set forth in Section 2 hereof; (iv)
any applicable Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating the rules or regulations
of the applicable Eligible Market; (v) during the Equity Conditions Measuring
Period, the Company shall not have failed to timely make any payments within
five (5) Business Days of when such payment is due pursuant to any Transaction
Document (as defined in the Stock Purchase Agreement); (vi) during the period
beginning thirty (30) days prior to the applicable date of determination and
ending on and including the applicable date of determination, there shall not
have occurred the public announcement of a pending, proposed or intended
Fundamental Transaction which has not been abandoned, terminated or consummated;
(vii) the Company shall have no knowledge of any fact that would cause all
shares of Common Stock issued and issuable upon exercise of the Warrants not to
be eligible for sale pursuant to Rule 144 without restriction or limitation
including without the requirement to be subject to Rule 144(c)(1) and without
the need for registration under any applicable federal or state securities laws;
and (viii) during the Equity Conditions Measuring Period, the Company otherwise
shall have been in compliance with and shall not have breached any provision,
covenant, representation or warranty of any Transaction Document.
 
“Equity Conditions Failure” means that during the period commencing on the first
Trading Day of the Optional Exercise Measuring Period through the Optional
Exercise Date, the Equity Conditions have not been satisfied.
 
“Exercise Period” shall mean the period commencing with the date hereof and
ending on the Initial Termination Date, unless terminated earlier pursuant to
Section 2.6 hereof.
 
“Exercise Price” shall mean $15.06 per share, subject to adjustment pursuant to
Section 4 below.
 
“Exercise Shares” shall mean the shares of Common Stock issuable upon exercise
of this Warrant.
 
"Fundamental Transaction" means that the Company shall directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Person, or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of either the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), or (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock, or (vi) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act), become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock.  For the avoidance of doubt, and
notwithstanding the foregoing, the term “Fundamental Transaction” shall not
include any Spin Off.
 
“Initial Termination Date” shall mean 5:00 P.M. New York City time on February
15, 2013.
 
“Public Stock Transaction” means a Fundamental Transaction in which (i) a
Successor Entity that is a publicly traded corporation whose stock is quoted or
listed for trading on an Eligible Market assumes this Warrant such that the
Warrant shall be exercisable for the publicly traded Common Stock of such
Successor Entity, or (ii) a Successor Entity that is a publicly traded
corporation whose stock is quoted or listed for trading on an Eligible Market
assumes this Warrant such that the Warrant shall be exercisable for
consideration of which at least 90% of the fair market value (determined in the
manner described in the definition of “Closing Bid Price”) is comprised of the
publicly traded Common Stock of such Successor Entity (any transaction described
in this clause (ii), a “Partial Cash Transaction”).
 
“Spin Off” means (i) the contribution or transfer of assets by the Company to an
affiliated entity in anticipation of a distribution to the Company’s
stockholders of shares or assets such affiliated entity, (ii) any distribution
referred to in clause (i) of this definition, or (iii) any other transaction,
however structured, which results in one or more of the lines of business or
divisions of the Company being transferred to another entity which, immediately
following such transaction or a related distribution, is owned by the same
stockholders as the Company, provided, that in the case of any such transaction
referred to in clause (i), (ii) or (iii), the holders of the Company Warrants
would receive an adjustment pursuant to Section 4 on account of the property
distributed or otherwise transferred to the Company’s stockholders in such
transaction.
 
"Successor Entity" means the Person formed by, resulting from or surviving any
Fundamental Transaction or the Person with which such Fundamental Transaction
shall have been entered into.
 
“Trading Day” shall mean (a) any day on which the Common Stock is listed or
quoted and traded on its primary trading market, (b) if the Common Stock is not
then listed or quoted and traded on any Eligible Market, then a day on which
trading occurs on the OTC Bulletin Board (or any successor thereto), or (c) if
trading does not occur on the OTC Bulletin Board (or any successor thereto), any
Business Day.
 
“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).  If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder.  If the Company and the Holder are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 12.  All such determinations are to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
 
2.  EXERCISE OF WARRANT.
 
2.1  General.  The rights represented by this Warrant may be exercised in whole
or in part at any time during the Exercise Period, by delivery of the following
to the Company at its address set forth on the signature page hereto (or at such
other address as it may designate by notice in writing to the Holder):
 
(A)  an executed Notice of Exercise in the form attached hereto; and
 
(B)  payment of the Exercise Price either (i) in cash or by check, (ii)
cancellation of indebtedness or (iii) pursuant to a cashless exercise as set
forth in Section 2.1 below.
 
The Holder shall not be required to deliver the original Warrant in order to
effect an exercise hereunder unless such exercise is an exercise of the Warrant
in full.  Execution and delivery of the Notice of Exercise shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Exercise Shares, if
any.
 
The Company shall (i) provided that the Company’s transfer agent (the “Transfer
Agent”) is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (ii) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address
specified by the Holder in the Notice of Exercise, a certificate, registered in
the Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise within three (3) Business Days from the delivery to the Company of
(A) the Notice of Exercise and (B) payment of the aggregate Exercise Price as
set forth above or cash exercise pursuant to Section 2.2.  This Warrant shall be
deemed to have been exercised on the date the Exercise Delivery Documents (as
defined below) are received by the Company (any such date, the “Exercise
Date”).  On or before the first (1st) Business Day following the date on which
the Company has received each of the Notice of Exercise and payment of the
aggregate Exercise Price as set forth above or cashless exercise pursuant to
Section 2.2) (the “Exercise Delivery Documents”), the Company shall transmit by
facsimile an acknowledgment of confirmation of receipt of the Exercise Delivery
Documents to the Holder and the Transfer Agent.  The Exercise Shares shall be
deemed to have been issued, and the Holder or any other person so designated to
be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the Exercise Date.
 
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the Exercise Date, irrespective of the date
of delivery of such certificate or certificates, except that, if the Exercise
Date is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.
 
To the extent permitted by law, the Company’s obligations to issue and deliver
Exercise Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or entity or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other person or entity of any
obligation to the Company or any violation or alleged violation of law by the
Holder or any other person or entity, and irrespective of any other circumstance
which might otherwise limit such obligation of the Company to the Holder in
connection with the issuance of Exercise Shares.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.
 
2.2  NET EXERCISE.  In lieu of exercising this Warrant by payment of cash or by
check, or by cancellation of indebtedness, the Holder may, in its sole
discretion, elect to receive shares equal to the value (as determined below) of
this Warrant (or the portion thereof being canceled) by delivery of the Exercise
Delivery Documents in which event the Company shall issue to the Holder a number
of shares of Common Stock computed using the following formula:
 
X  =
Y (A-B)
A
   

Where X =                                the number of shares of Common Stock to
be issued to the Holder
 
 
Y =
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation)

 
 
A =
the Weighted Average Price of one share of the Common Stock for the ten (10
consecutive Trading Days ending on the date immediately preceding the Exercise
Date

 
 
B =
the Exercise Price then in effect for the applicable Exercise Shares at the time
of such exercise

 
2.3  ISSUANCE OF NEW WARRANTS.  If this Warrant is surrendered in connection
with any partial exercise of this Warrant, the Company, at its expense, will
forthwith and, in any event within three (3) Business Days, issue and deliver to
the Holder a new warrant or warrants of like tenor, registered in the name of
the Holder, exercisable, in the aggregate, for the balance of the number of
shares of Common Stock remaining available for purchase under this Warrant.
 
2.4  PAYMENT OF TAXES AND EXPENSES.  The Company shall pay any recording,
filing, stamp or similar tax which may be payable in respect of any issuance and
delivery of, and the preparation and delivery of certificates (if applicable)
representing, (i) any Exercise Shares purchased upon exercise of this Warrant
and/or (ii) new or replacement warrants in the Holder’s name or the name of any
transferee of all or any portion of this Warrant, provided that the Holder shall
pay any transfer tax in connection with any transfer of all or any portion of
this Warrant or such Exercise Shares to any transferee.
 
2.5  EXERCISE LIMITATIONS; HOLDER’S RESTRICTIONS.  The Company shall not effect
the exercise of this Warrant and the Holder shall not have the right to exercise
any portion of this Warrant, pursuant to Section 2 or otherwise, to the extent
that after giving effect to such issuance after exercise, such Holder (together
with such Holder’s affiliates), as set forth on the applicable Notice of
Exercise, would beneficially own in excess of 4.99% (the “Maximum Percentage”)
of the number of shares of the Common Stock outstanding immediately after giving
effect to such exercise.  For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by such Holder and its affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) exercise of the remaining, nonexercised portion of this
Warrant beneficially owned by such Holder or any of its affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other shares of
Common Stock or Warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein.  Except as set forth in the
preceding sentence, for purposes of this Section 2.4, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), it being acknowledged by the Holder that
the Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith.  To
the extent that the limitation contained in this Section 2.4 applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of a Holder, and the submission of a
Notice of Exercise shall be deemed to be the Holder’s  determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination.  For
purposes of this Section 2.4, in determining the number of outstanding shares of
Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as
the case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding.  Upon the written or oral request of the
Holder, the Company shall within two (2) Business Days confirm orally and in
writing to such Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by such Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  By written notice to the Company, the Holder may
from time to time increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that (i)
any such increase will not be effective until the sixty-first (61st) day after
such notice is delivered to the Company, and (ii) any such increase or decrease
will apply only to the Holder and not to any other holder of Company
Warrants.  The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
2.4 to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.
 
2.6  CALL PROVISION.  Subject to the provisions of Section 2.5 and this Section
2.6, if, at any time after February 19, 2010 (the “Triggering Date”) that (i)
the Closing Sale Price of the Common Stock has exceeded 150% of the Exercise
Price for at least 20 Trading Days within a period of any 30 consecutive Trading
Days after the Triggering Date (the “Call Measuring Period”), (ii) the
arithmetic average of the daily volume of the Common Stock during the Call
Measuring Period (determined by dividing the aggregate volume of trades for each
Trading Day during the Call Measuring Period by 30) exceeds 500,000 shares of
Common Stock and (iii) there has been no Equity Conditions Failure, then the
Company may, within one (1) Trading Day of the end of such Measurement Period,
call for the cancellation of all or any portion of this Warrant for which a
Notice of Exercise has not yet been delivered (such right, a “Call”) for
consideration equal to $0.01 per Exercise Share.  To exercise this right, the
Company must deliver to the Holder an irrevocable written notice (a “Call
Notice”), which shall state (A) the Call Date (as defined below) and (B) the
aggregate number of Exercise Shares which the Company has elected to be subject
to the Call by all of the holders of the Company Warrants pursuant to this
Section 2.6 (and analogous provisions under the other Company Warrants) on the
Call Date.  Notwithstanding the foregoing, nothing in this subsection shall
prevent the Holder from exercising this Warrant, in whole or part, prior to such
Call Date.  If the conditions set forth below for such Call are satisfied from
the period from the date of the Call Notice through and including the Call Date,
then any portion of this Warrant subject to such Call Notice for which a Notice
of Exercise shall not have been received by the Call Date will be cancelled at
5:00 p.m. (New York City time) on the twentieth (20th) Trading Day after the
date the Call Notice is received by the Holder (such date and time, the “Call
Date”).  Any unexercised portion of this Warrant to which the Call Notice does
not pertain will be unaffected by such Call Notice.  In furtherance thereof, the
Company covenants and agrees that it will honor all Notices of Exercise with
respect to Exercise Shares subject to a Call Notice that are tendered through
5:00 p.m. (New York City time) on the Call Date.  The Company agrees that any
Notice of Exercise delivered on or after a Call Notice which calls less than all
the Warrants shall first reduce to zero the number of Exercise Shares subject to
such Call Notice prior to reducing the remaining Exercise Shares available for
purchase under this Warrant.  For example, if (x) this Warrant then permits the
Holder to acquire one hundred (100) Exercise Shares, (y) a Call Notice pertains
to seventy-five (75) Exercise Shares, and (z) prior to 5:00 p.m. (New York City
time) on the Call Date the Holder tenders a Notice of Exercise in respect of
fifty (50) Exercise Shares, then (1) on the Call Date the right under this
Warrant to acquire twenty-five (25) Exercise Shares will be automatically
cancelled, (2) the Company, in the time and manner required under this Warrant,
will have issued and delivered to the Holder fifty (50) Exercise Shares in
respect of the exercises following receipt of the Call Notice, and (3) the
Holder may, until the end of the Initial Termination Date, exercise this Warrant
for twenty-five (25) Exercise Shares (subject to adjustment as herein provided
and subject to subsequent Call Notices).  Subject again to the provisions of
this Section 2.6, the Company may deliver subsequent Call Notices for any
portion of this Warrant for which the Holder shall not have delivered a Notice
of Exercise.  Notwithstanding anything to the contrary set forth in this
Warrant, the Company may not deliver a Call Notice or require the cancellation
of this Warrant (and any such Call Notice shall be void), unless, from the
beginning of the Call Measurement Period through the Call Date, (i) the Company
shall have honored in accordance with the terms of this Warrant all Notices of
Exercise delivered by  5:00 p.m. (New York City time) on the Call Date; (ii)
there has been no Equity Conditions Failure; (iii) the Common Stock shall be
listed or quoted for trading on an Eligible Market; (iv) there is a sufficient
number of authorized shares of Common Stock for issuance of all Exercise Shares;
and (v) the issuance of the shares shall not cause a breach of any provision of
Section 2.5 herein.  The Company’s right to call the Warrants under this Section
2.6 shall be exercised ratably among all holders of Company Warrants based on
each holder’s initial purchase of Warrants.
 
2.7  COMPANY’S FAILURE TO TIMELY DELIVER SECURITIES.  If the Company shall fail
for any reason or for no reason to issue to the Holder within three (3) Trading
Days of receipt of the Exercise Delivery Documents, a certificate for the number
of shares of Common Stock to which the Holder is entitled and register such
shares of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Warrant, then, in addition
to all other remedies available to the Holder, the Company shall pay in cash to
the Holder on each day after such third Business Day that the issuance of such
shares of Common Stock is not timely effected an amount equal to 1.5% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Holder on a timely basis and to which the Holder is entitled and (B) the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding the last possible date which the Company could have issued such shares
of Common Stock to the Holder without violating Section 2.1.  In addition to the
foregoing, if within three (3) Trading Days after the Company’s receipt of the
facsimile copy of a Exercise Notice the Company shall fail to issue and deliver
a certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s balance account with DTC for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise hereunder, and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of shares of Common Stock
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Exercise Shares) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Exercise Shares and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Closing Bid Price on the
date of exercise.
 
3.  COVENANTS OF THE COMPANY.
 
3.1  COVENANTS AS TO EXERCISE SHARES.  The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof.  The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by the Company
Warrants.  If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of all of the Company Warrants (an “Authorized Share Failure”), the Company will
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes.  Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock.  In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders' approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.
 
3.2  NO IMPAIRMENT.  The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment.  Without limiting
the generality of the foregoing, the Company (i) shall not increase the par
value of any shares of Common Stock receivable upon the exercise of this Warrant
above the Exercise Price then in effect, (ii) shall take all such actions as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (iii) shall, so long as any of the Company Warrants are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the Company Warrants, 100% of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
the Company Warrants then outstanding (without regard to any limitations on
exercise).
 
3.3  NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS.  In the event of any
taking by the Company of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividend or other distribution, the Company shall mail to the Holder, at least
ten (10) days prior to the date on which any such record is to be taken for the
purpose of such dividend or distribution, a notice specifying such date.  In the
event of any voluntary dissolution, liquidation or winding up of the Company,
the Company shall mail to the Holder, at least ten (10) days prior to the date
of the occurrence of any such event, a notice specifying such date.  In the
event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction
the Company shall mail to the Holder, at least ten (10) days prior to the date
of the occurrence of such event, a notice specifying such date.
 
4.  ADJUSTMENT OF EXERCISE PRICE AND SHARES.
 
(A)  In the event of changes in the outstanding Common Stock of the Company by
reason of stock dividends, stock splits, recapitalizations, reclassifications,
combinations or exchanges of shares, reorganizations, liquidations,
consolidation, acquisition of the Company (whether through merger or acquisition
of substantially all the assets or stock of the Company), or the like, the
number, class and type of shares available under this Warrant in the aggregate
and the Exercise Price shall be correspondingly adjusted to give the Holder of
this Warrant, on exercise for the same aggregate Exercise Price, the total
number, class, and type of shares or other property as the Holder would have
owned had this Warrant been exercised prior to the event and had the Holder
continued to hold such shares until the event requiring adjustment.  The form of
this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
 
(B)  If at any time or from time to time the holders of Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) pursuant to a dividend or distribution declared by
the Company (other than a dividend or distribution covered in Section 4(a)
above), shall have received or become entitled to receive, without payment
therefor,
 
(I)  Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution; or
 
(II)  any cash paid or payable, then and in each such case, the Holder hereof
will, upon the exercise of this Warrant, be entitled to receive, in addition to
the number of shares of Common Stock receivable thereupon, and without payment
of any additional consideration therefor, the amount of stock and other
securities and property (including cash in the cases referred to in this clause
(II)) which such Holder would hold on the date of such exercise had such Holder
been the holder of record of such Common Stock as of the date on which holders
of Common Stock received or became entitled to receive such shares or all other
additional stock and other securities and property.
 
(C)  If at any time or from time to time the holders of Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) pursuant to a dividend or distribution declared by
the Company (other than a dividend or distribution covered in Section 4(A) or
4(B) above), shall have received or become entitled to receive, without payment
therefor, Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up or similar corporate rearrangement
(a “Spin Distribution”), then and in each such case:
 
(I)  any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the Spin Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the Closing Bid Price of the shares of Common Stock on the Trading Day
immediately preceding the record date minus the value of the Spin Distribution
(as determined in good faith by the Company's Board of Directors) applicable to
one share of Common Stock, and (ii) the denominator shall be the Closing Bid
Price of the shares of Common Stock on the Trading Day on such record date; and
 
(II)  the number of Exercise Shares shall be increased to a number of shares
equal to the number of shares of Common Stock obtainable immediately prior to
the close of business on the record date fixed for the determination of holders
of shares of Common Stock entitled to receive the Spin Distribution multiplied
by the reciprocal of the fraction set forth in the immediately preceding
paragraph (a); provided that in the event that the dividend or distribution is
of shares of common stock ("Other Shares of Common Stock") of a company whose
common shares are traded on an Eligible Market, then the Holder may elect to
receive, in lieu of an increase in the number of Exercise Shares, a warrant to
purchase Other Shares of Common Stock the terms of which shall be identical to
those of this Warrant, except that such warrant shall be exercisable into the
number of shares of Other Shares of Common Stock that would have been payable to
the Holder pursuant to the dividend or distribution had the Holder exercised
this Warrant immediately prior to the record date for such dividend or
distribution and with an aggregate exercise price equal to the product of the
amount by which the Exercise Price of this Warrant was decreased with respect to
the dividend or distribution pursuant to the terms of the immediately preceding
paragraph (I) and the number of Exercise Shares calculated in accordance with
the first part of this paragraph (II).
 
(D)  Upon the occurrence of each adjustment pursuant to this Section 4, the
Company at its expense will promptly compute such adjustment in accordance with
the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Exercise Price and adjusted
number or type of Exercise Shares or other securities issuable upon exercise of
this Warrant (as applicable), describing the transactions giving rise to such
adjustments and showing in detail the facts upon which such adjustment is
based.  The Company will promptly deliver a copy of each such certificate to the
Holder and to the Transfer Agent.
 
(E)  The Company may at any time during the term of this Warrant reduce the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.
 
5.  FRACTIONAL SHARES.  No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto.  All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share.  If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
Weighted Average Price of an Exercise Share on the Exercise Date by such
fraction.
 
6.  FUNDAMENTAL TRANSACTIONS.
 
6.1  Upon any Fundamental Transaction while this Warrant is outstanding, upon
any subsequent exercise of this Warrant, the Holder shall have the right to
receive, for each Exercise Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction,
upon exercise of this Warrant (disregarding any limitation on exercise contained
herein solely for the purpose of such determination), the number of shares of
Common Stock of the Successor Entity, and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination).  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any Successor Entity shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to exercise such warrant
into Alternate Consideration.  The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 6
and ensuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
6.2  Notwithstanding the foregoing:
 
(A)  in the event of any Fundamental Transaction other than a Public Stock
Transaction, at the request of the Holder delivered at any time before the 90th
day after such Fundamental Transaction, the Company (or the Successor Entity)
shall purchase this Warrant from the Holder by paying to the Holder, within five
(5) Business Days after such request (or, if later, on the effective date of the
Fundamental Transaction), cash in an amount equal to the Black Scholes Value of
the remaining unexercised portion of this Warrant on the date of such
Fundamental Transaction; and
 
(B)  in the event of any Partial Cash Transaction, at the request of the Holder
delivered at any time before the 90th day after such Partial Cash Transaction,
the Company (or the Successor Entity) shall purchase from the Holder a portion
of this Warrant equal to the Cash Percentage by paying to the Holder, within
five (5) Business Days after such request (or, if later, on the effective date
of the Partial Cash Transaction), cash in an amount equal to the Cash Percentage
of the Black Scholes Value of the remaining unexercised portion of this Warrant
on the date of such Partial Cash Transaction.
 
7.  NO STOCKHOLDER RIGHTS.  Other than as provided in Section 3.3 or otherwise
herein, this Warrant in and of itself shall not entitle the Holder to any voting
rights or other rights as a stockholder of the Company.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.  Notwithstanding this Section 7, the
Company shall provide the Holder with copies of the same notices and other
information given to the stockholders of the Company generally,
contemporaneously with the giving thereof to the stockholders, unless in each
case such information is publicly available via EDGAR.
 
8.  TRANSFER OF WARRANT.  Subject to applicable laws and the restriction on
transfer set forth in the Stock Purchase Agreement, this Warrant and all rights
hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder.  The transferee shall sign an
investment letter in form and substance reasonably satisfactory to the Company
and its counsel.
 
9.  LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.  If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
 
10.  NOTICES, ETC.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next Business
Day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at the address listed on the signature page hereto and to Holder at
the  applicable address set forth on the applicable signature page to the Stock
Purchase Agreement or at such other address as the Company or Holder may
designate by ten (10) days advance written notice to the other parties hereto.
 
11.  ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
12.  DISPUTE RESOLUTION.  In the case of a dispute as to the determination of
the Exercise Price with respect to some or all of this Warrant or the arithmetic
calculation of the Exercise Shares, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within two (2) Business
Days of receipt of the Notice of Exercise giving rise to such dispute, as the
case may be, to the Holder.  If the Holder and the Company are unable to agree
upon such determination or calculation of the Exercise Price or the Exercise
Shares within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days submit via facsimile the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder.  The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
13.  GOVERNING LAW.  This Warrant shall be governed by and construed and
enforced in accor­dance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
 
14.  REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant (to the extent that such actual damages exceed the amount of prior
payments hereunder by the Company in respect of such failure).  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
15.  AMENDMENT OR WAIVER.  Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Holder.  Any term
of all of the Company Warrants may be amended or waived (either generally or in
a particular instance and either retroactively or prospectively) with the
written consent of the Company and holders of Company Warrants representing at
least two-thirds of the number of shares of Common Stock then subject to
outstanding Company Warrants.  Notwithstanding the foregoing, (a) this Warrant
may be amended and the observance of any term hereunder may be waived without
the written consent of the Holder only in a manner which applies to all Company
Warrants in the same fashion and (b) the number of Exercise Shares subject to
this Warrant and the Exercise Price of this Warrant may not be amended, and the
right to exercise this Warrant may not be waived, without the written consent of
the Holder.  No amendment shall be effective to the extent that it applies to
less than all of the holders of the Company Warrants then outstanding.  No
consideration (other than the reimbursement of legal fees) shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any the Company Warrants unless the same consideration also is
offered to all holders of Company Warrants.  The Company shall give prompt
written notice to the Holder of any amendment hereof or waiver hereunder that
was effected without the Holder’s written consent.  No waivers of any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.
 
16.  SEVERABILITY.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
17.  COMPLIANCE WITH SECURITIES LAWS.  By acceptance of this Warrant, the Holder
hereby represents, warrants and covenants that any shares of stock purchased
upon exercise of this Warrant shall be acquired not with a view to, or for sale
in connection with, any distribution thereof; that Holder has had such
opportunity as Holder has deemed adequate to obtain from representatives of the
Company such information as is necessary to permit Holder to evaluate the merits
and risks of its investment in the Company; that Holder is able to bear the
economic risk of holding this Warrant or the Exercise Shares for an indefinite
period; that Holder is an “accredited investor” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Act”); that Holder understands that shares of Warrant Stock will not be
registered under the Act (unless otherwise required pursuant to exercise by
Holder of the registration rights, if any, previously granted to Holder) and
will be “restricted securities” within the meaning of Rule 144 promulgated under
the Act and that the exemption from registration under Rule 144 will not be
available for at least six months from the date of exercise of this Warrant,
subject to any special treatment by the SEC for exercise of this Warrant
pursuant to Section 2.1; and that all stock certificates representing Exercise
Shares may have affixed thereto a legend substantially in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH
SECURITIES.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

               

                
                                    
                
                                      CHI-1633921v1                                  
                  

             
        
      
      
        
      
    
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of February 15, 2008.
 


 
EMCORE CORPORATION
By:                                                                            
Name:
Title:
1600 Eubank Road SE
Albuquerque, NM 87123
Facsimile No.:
Telephone No.:


               

                
                                    
                
                                      CHI-1633921v1                                  
                  

             
        
      
    
 
 

--------------------------------------------------------------------------------

 

EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


 
EMCORE CORPORATION

 
Attn: [_______________________]

 
Fax:  [_______________________]



 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Exercise Shares”) of EMCORE CORPORATION, a
Delaware corporation (the “Company”), evidenced by the attached
Warrant.  Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.
 
1.           Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:
 
 
____________
a “Cash Exercise” with respect to _________________ Exercise Shares; and/or

 
 
____________
a “Cashless Exercise” with respect to _______________ Exercise Shares.

 
2.           Payment of Exercise Price.  In the event that the holder has
elected a Cash Exercise with respect to some or all of the Exercise Shares to be
issued pursuant hereto, the holder shall pay the Aggregate Exercise Price in the
sum of $___________________ to the Company in accordance with the terms of the
Warrant.
 
3.           Representation.  The Holder hereby represents, warrants and
covenants that the Exercise Shares are being acquired not with a view to, or for
sale in connection with, any distribution thereof; that the undersigned is able
to bear the economic risk of holding such Exercise Shares for an indefinite
period; that Holder is an “accredited investor” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Act”); that Holder understands that such shares will not be registered
under the Act (except as required pursuant to the Registration Rights Agreement)
and will be “restricted securities” within the meaning of Rule 144 promulgated
under the Act and that the exemption from registration under Rule 144 will not
be available for at least six months from the date of exercise of this Warrant,
subject to any special treatment by the SEC for exercise of this Warrant
pursuant to Section 2.2; and that all stock certificates representing such
shares may have affixed thereto a legend substantially in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH
SECURITIES.
 
4.           Issuance of Certificate.
 
Please issue the certificate for shares of Common Stock in the name of, and pay
any cash for any fractional share to:
 
 
--------------------------------------------------------------------------------
Print or type name
 
 
--------------------------------------------------------------------------------
Social Security or other Identifying Number
 
 
--------------------------------------------------------------------------------
Street Address
 
 
--------------------------------------------------------------------------------
City State Zip Code
 
Please credit the shares of Common Stock in accordance with the following DWAC
instructions, and pay any cash for any fractional share to the address printed
above:
 
Financial Institution:                                           
 
Contact Person:                                
 
Phone:                                
 
Fax:                      
 
Email:                                
 
DTC #:                                
 


 
If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:
 
Please insert social security or other identifying
number:  ----------------------
 
 
----------------------------------------------------------------------------------------------------
(Please print name and address)
 
----------------------------------------------------------------------------------------------------
 
Dated:
 


 
(Date)
 
(Signature)
 
 
(Print name)






               

                
                                    
                
                                      CHI-1633921v1                                  
                  

             
        
      
    
 
 

--------------------------------------------------------------------------------

 



 
ACKNOWLEDGMENT


 
The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated February
[____], 2008 from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company.
 
EMCORE CORPORATION
 


 
By:                                                                           
 
Name:
 
Title:
 

               

                
                                    
                
                                      CHI-1633921v1                                  
                  

             
                                           
    
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
Name:
   
(Please Print)
Address:
   
(Please Print)
Dated:   ___________________, 20___
 
Holder’s
Signature:                                                                
 
Holder’s
Address:                                                                
 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 



               

                
                                    
                
                                      CHI-1633921v1                                  
                  

             
        
      
    
 
 

--------------------------------------------------------------------------------

 
